DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhageria et al. U.S. PGPub 2015/0032278.
Regarding claim 1, Bhageria discloses a power supply arbitration device comprising: a control unit (e.g. computing device/computing system/micro-grid manager) (e.g. pg. 2-3, ¶13-21; Fig. 1-4); a communication unit that communicates with another device through a communication network (e.g. pg. 2-3, ¶13-21; Fig. 1-4); and a storage unit that stores information (e.g. pg. 2-3, ¶13-21; Fig. 1-4), the control unit registering a power supply device (e.g. power supply device) in the storage unit on a basis of power supply device registration information received by the communication unit (e.g. pg. 2-3, ¶13-21; pg. 5, ¶43-44; pg. 6, ¶48; pg. 8-10, ¶71-90; pg. 11-13, ¶97-114; Fig. 1-4), the control unit registering a power consumption device (e.g. power consuming device) in the storage unit on a basis of power consumption device registration information received by the communication unit (e.g. pg. 2-3, ¶13-21; pg. 5, ¶43-44; pg. 6, ¶48; pg. 8-10, ¶71-90; pg. 11-13, ¶97-114; Fig. 1-4), the control unit storing a power consumption profile (e.g. load profile) of the power consumption device received by the communication 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 30, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116